Citation Nr: 1122145	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  08-39 788	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a concussion with headaches and memory loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1979 to September 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.

The matter of service connection for residuals of a concussion with headaches and memory loss on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that his current bilateral hearing loss disability is related to his service or to any event therein.

2.  An unappealed November 1992 rating decision denied the Veteran's claim of service connection for residuals of a concussion with headaches and loss of memory based on findings that his concussion with headaches and memory loss in service was an acute condition which resolved prior to discharge from service, and that no residuals of that injury were shown.  

3.  Evidence received since the November 1992 rating decision includes private treatment records which show diagnoses of probable mild postconcussion syndrome encephalopathy - status post multiple concussions by history and post-traumatic headache disorder; relates to an unestablished fact necessary to substantiate the claim of service connection for concussion with headaches and memory loss; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  New and material evidence has been received, and the claim of service connection for concussion with headaches and memory loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  Letters in April 2007 and September 2007 explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  They also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

Regarding the claim to reopen inasmuch as this decision reopens the claim, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA audiological evaluations in September 2007 and in July 2009.  Taken together, these examinations and medical opinions are adequate.  The examiners elicited history from the Veteran and conducted thorough examination, which included otologic evaluation.  The July 2009 examiner's familiarity with the record is reflected by the notation of fluctuations in the Veteran's hearing acuity from normal to mild loss and varying consistency of test results (taking such facts into account).  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  As to the matters addressed on the merits, the Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for an organic disease of the nervous system (to include SNHL) may be granted on a presumptive basis if such disease is manifested to a compensable degree within a year following a Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's DD Form-214 reflects that his military occupation specialty (MOS) in service was communications - computer systems officer, maintenance, plans and programs, and operations.  His service personnel records show that his duty assignments included chief, communications-computer systems training division with air support operations.  His STRs are silent for findings, treatment, or diagnosis relating to hearing loss.  They note complaints of ear pain [variously assessed as impacted with cerumen, otalgia with component of allergic rhinitis, viral upper respiratory infection, otitis media, otitis externa, and eustachian tube dysfunction].  

On July 1978 pre-service examination, the Veteran's ears were normal on clinical evaluation; he did not endorse a history of hearing loss; puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
5
LEFT
10
5
5
5
5

On March 1983 periodic examination, the Veteran's ears were normal on clinical evaluation; puretone thresholds were:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
0
LEFT
10
0
5
15
0

On an undated service audiometric examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
0
LEFT
5
5
10
5
5

On March 1990 periodic examination the Veteran's ears were normal on clinical evaluation; puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
20
5
LEFT
10
15
20
20
10

In a July 1991 Report of Medical History for separation, the Veteran indicated he did not have a history of hearing loss.  He listed disabilities for which he intended to seek compensation on separation - the list did not include hearing loss.  

The Veteran's September 1991 VA Form 21-526, his initial application for compensation benefits, includes an attachment which lists 21 disabilities he sought to have service connected; the list does not include hearing loss.  

On November 1991 VA examination, it was noted that there was no hearing loss.  

In his February 2007 initial claim of service connection for bilateral hearing loss, the Veteran alleged he had exposure to noise trauma in service from working in flight-line electronics, being around different types of aircraft, living very close to base, being in charge of many vehicles (including large trucks), driving trucks, motor pool noise, and from exposure to M-1 tanks and APCs.  He recalled a hearing test in service which found him "totally deaf in 3 different 'tones' at that time."  

Post-service treatment records show that the Veteran's initial postservice audiometric evaluation was in January 2003, when VA audiometry found that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
25
10
LEFT
5
15
25
25
20

Speech discrimination was 100% in each ear.  The January 2003 treatment report notes that this was a new consultation and the Veteran reported having hearing difficulties over the past 15-20 years.  He reported he has had hearing loss since service and recalled a hearing test in approximately 1986 that found diminished hearing at 3 frequencies.  He insisted he needed hearing aids; the provider explained to him that his hearing was normal, and that hearing aids would not be issued.

On April 2003 VA audiometry puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
45
45
LEFT
30
40
45
45
45

Speech discrimination was 100% in each ear.  The examination report notes that the Veteran reported progressive hearing loss that limited his ability to understand conversational speech.  He reported a history of extensive noise trauma in the military, including from serving around artillery.  It was noted that a recent C&P (compensation and pension) examination found hearing within normal limits and that the Veteran wanted a second opinion because he felt in "desperate need of a hearing aid."  The diagnosis was mild, flat, sensory hearing loss with excellent speech discrimination at a comfortable listening level in the right ear and mild, flat, sensory hearing loss with excellent speech discrimination in the left ear.  

On September 2007 VA audiological evaluation audiometry found that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
25
25
LEFT
15
20
30
30
30

Speech audiometry revealed speech recognition ability of 96% in each ear.  The thresholds were considered to be of fair reliability.  

The September 2007 examination report notes that the Veteran's claims file was not available for review; however, the Veteran provided a record of a service audiogram (most likely from 1985 or 1986) and of the last audiogram available (from service) from March 1990.  Those tests showed hearing within normal limits, bilaterally in the frequencies of 500 through 6000 Hz.  The examiner noted the Veteran's complaints of ear pain in service and findings of mild inflamation and redness of ear canal, and his history of military noise trauma (on the flight line, from tanks, radios in track vehicles, trucks, and training missions in Germany).  The Veteran reported wearing 2 different types of hearing protection, including muffs on the flight line.  He denied a history of occupational or recreational noise exposure.  The diagnosis was mild hearing loss in each ear.  The examiner noted that the results showed a marked improvement from a 2003 audiogram and that reliability at that time was questionable.  The examiner specifically noted the January 2003 and April 2003 audiograms and concluded that "based upon all the information mentioned above, it is this examiner's opinion that [the Veteran's] hearing loss is less likely than not to be related to his noise exposure while in the service."  The audiologist explained the Veteran's hearing was within normal limits in January 2003, more than 11 years after his discharge from service.  

In his December 2008 VA Form 9, substantive appeal, the Veteran stated that he "recently found out from the DAV (Disabled American Veterans) that hearing loss is now accepted as a disability by the VA, so [he] applied for the hearing loss disability recently".  He stated that he did not pursue a hearing loss claim in 1991 because he was told by AMVETS (his then representative) that "hearing loss was not even looked at by the VA as a disability in 1991."  

An April 2009 private otolaryngology report notes bilateral hearing loss.  The examiner did not provide comment with respect to the Veteran's history of noise exposure and hearing loss or comment on the etiology of the hearing loss.  

On July 2009 VA audiological evaluation puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
30
LEFT
20
20
30
30
35

Speech audiometry revealed speech recognition ability of 98% in the right ear and 96% in the left ear.  

The July 2009 VA examination report notes that the Veteran's claims file, including his STRs and post-service clinical records, was reviewed.  The audiologist noted that the Veteran had been a patient of the audiology clinic since 2003 and several examinations since that time indicate a slight fluctuation in hearing from nearly normal hearing to a mild flat, sensory hearing loss.  The examiner noted the Veteran's history of noise exposure, both during service and after separation, and opined that, "based upon review of the C-file and previous examinations at this office, I see no new evidence that would lead me to not agree with the opinion of the examiner of his 2007 C&P exam which stated [the Veteran's] hearing loss is less likely than not to be related to his noise exposure while in the service."  The audiologist explained that the Veteran's hearing was within normal limits in January 2003 and continuously fluctuated from normal to a mild hearing loss with varying consistency of test results.  
At the February 2011 Travel Board hearing, the Veteran described a history of military noise trauma consistent with his previous accounts in written statements and reports to VA audiologists.  He explained that, because he was in electronics and was not a full-time driver, he did not have any hearing protection during service.  He recalled a hearing test when he was in the motor pool which showed that his hearing "was pretty low" and there were "two audible tones that [he] had no hearing at all."  He testified that he submitted a claim for "hearing in the very beginning, in '91" when he got out and was "disapproved."  He indicated that after separation from service, he first saw a medical provider for hearing loss in 2003.  

Although the Veteran's audiometric examinations have produced inconsistent findings, April 2003 audiometry (which while considered inconsistent with other audiometry [ i.e., in 2007 and 2009 which did not find a hearing loss disability], has not been determined to be invalid) found a mild hearing loss disability by VA standards (as defined in 38 C.F.R. § 3.385).  Thus, for the limited purpose of this appeal it may be conceded that the Veteran had a hearing loss disability during the appeal period.  It may also reasonably be conceded that by virtue of his duties in service the Veteran had some exposure to noise trauma in service (although his accounts of such exposure have been somewhat inconsistent, reflecting embellishment).  However, hearing loss by VA standards was not manifested in service and there is no evidence that SNHL was manifested in the first year following the Veteran's discharge from active duty (November 1991 VA examination report notes that there was no hearing loss).  In this regard the Board notes the Veteran's accounts, on occasion, both that audiometry in approximately  1986 found abnormal "tones" and that he has had hearing loss ever since service.  As a layperson, he is competent to observe diminished hearing capacity (and to report what a medical professional may have told him).  However, the probative value of those accounts must be assessed considering their consistency with the entire evidentiary record and their purpose.  Because the Veteran's reports/accounts have been inconsistent and self-serving, and are contradicted by more probative evidence (contemporaneous clinical data), they are deemed not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  
In particular, regarding the allegation that audiometry in service found abnormality, the Board notes that all audiometry was normal.  While 1986 (the Veteran did not provide greater detail) audiometry has not been specifically identified, an undated audiometry report in the record shows normal puretone thresholds.  Examining the Veteran's explanation that he did not claim hearing loss among the multitude of disabilities for which he sought compensation on separation from service because he did not know at that time that hearing loss was a disability, the Board observes that such explanation does not address his denial of a history of hearing loss on separation or that on initial VA examination in 1991 it was noted that he did not have a hearing loss.  The Board notes there are numerous other inconsistencies in the Veteran's accounts (e.g., that he never wore ear protection vs. report to September 2007 examiner that he wore two types of ear protection on the flight line).  Finally, the Board finds noteworthy that when the Veteran initially presented to VA health-care providers in regard to hearing loss, in January 2003, none was found.  [And while no examiner has commented on the fact, and the Board therefore cannot assess the significance of it, it does not escape attention that nearly 20 years after service, any hearing loss disability shown is minimal.]  Consequently, service connection for bilateral hearing loss disability on the basis that it became manifest in service and persisted, or on a presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. § 1112) is not warranted.

The Veteran may still establish service connection for his bilateral hearing loss disability if competent evidence establishes that such is due to a disease or injury in service.  The only competent evidence in the record regarding a nexus between the Veteran's bilateral hearing loss and his service consists of the opinions of the September 2007 and July 2009 VA examiners, which are against the Veteran's claim.  Both examiners opined that the Veteran's bilateral hearing loss was less likely than not related to noise trauma in service.  Explaining the rationale for the opinions, they pointed to clinical data (i.e., normal hearing in January 2003, more than 11 years after the Veteran's discharge from service).  As the opinions are by medical professionals (audiologists) competent to provide such opinions, reflect (in particular the July 2009 examiner's report) familiarity with the factual record, and include rationale, they are probative evidence in this matter.  As there is no competent (medical) evidence to the contrary, the opinions are persuasive.
Because the Veteran's accounts of hearing loss being noted in service and continuity of hearing loss since service are not credible, he is not competent to establish by his own statements that his current bilateral hearing loss is related to remote noise trauma in service.  Without credible evidence of continuity, nexus between current bilateral hearing loss remote noise trauma (in service), becomes a strictly medical question beyond the capability of lay observation.  The Veteran lacks medical expertise, and he does not cite to any supporting medical opinions/texts/treatises.  Therefore, his own opinion in this matter is not competent evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied.

New and Material Evidence

A November 1992 rating decision denied the Veteran's claim of service connection for concussion with headaches and loss of memory, finding that his concussion headaches and memory loss in service were acute; resolved prior to discharge; and were not shown.  He did not appeal this decision; it is final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record in November 1992 included STRs and the report of a November 1991 VA examination.  The Veteran's STRs include a June 1990 report of ER (emergency room) follow-up visit which notes that he was seen in the ER over the weekend after being hit in the occipital region by a baseball.  It is noted that there was no loss of consciousness; however, witnesses reported that he was disoriented for about 10-15 minutes and, at the time of evaluation, the Veteran was amnesic to the period of 10-15 minutes following the incident.  Witnesses also reported some jerking of the Veteran's arms and legs immediately after the incident which quickly resolved.  A skull series was obtained in the ER and he was given closed head injury precautions and discharged the same day, alert and oriented times 3.  He reported some intermittent mild headache over the weekend but otherwise was feeling well at the time of follow-up evaluation.  Examination was normal with the exception of mild occipital tenderness over the impact point.  Regarding the possible seizure activity, the staff neurologist stated that this was not an infrequent occurrence and had no significance with regard to further seizure activity.  It was advised that the Veteran be observed for a closed head injury.  On July 1991 service separation examination, the Veteran reported a history of concussion with LOC (loss of consiousness) for approximately 1 minute or so, characterized by muscle spasms and headache for 3 days.  There was the notation NCNS (No Complications, No Sequelae).  

On November 1991 VA examination, clinical evaluation of the nervous system was normal.  

Evidence received since the November 1992 rating decision includes private and VA treatment records and VA examination reports.  

Private treatment records show that the Veteran was involved in a motor vehicle accident (MVA) on October 25, 2001 and his injuries included a laceration or abrasion above the left eye brow.  These records include complaints of headaches and memory loss.  A September 11, 2003 statement from the Veteran's private neuropsychologist notes his history of developmental reading disorder, multiple concussions playing football, a more severe concussion with post-traumatic amnesia while in the service, and a subsequent concussion in a head-on MVA two years previously.  The Veteran complained of memory difficulties, poor concentration, and other cognitive problems which were interfering with his work as a computer network designer/trainer.  The diagnostic impression included brain syndrome following multiple concussive head traumas.  The same examiner provided November 6, 2003 diagnostic impressions which included probable mild postconcussion syndrome encephalopathy - status post multiple concussions by history.  A June 22, 2005 private neuropsychological evaluation also includes a diagnostic impression of mild cognitive impairment (and a question of whether it was secondary to insomnia and obstructive sleep apnea.)

VA treatment reports include an October 31, 2001 note that the Veteran reported experiencing dizziness at the time of the accident.  A June 2009 report of VA brain, spinal cord, and neurologic examination includes a finding of headache disorder which is as likely as not post-traumatic occuring every other day and every fourth day occuring intensely and lasting up to one day.  

Because the Veteran's claim of service connection for concussion with headaches and loss of memory was previously denied based on the finding that his concussion with headaches and memory loss in service was acute, resolved prior to discharge, and was not found on VA examination (i.e., that disability was not shown), for evidence to be new and material, it would have to tend to show that the Veteran has concussion residuals, including such as headaches and memory loss.  

The Board finds that the evidence received since the November 1992 rating decision is new and material because it was not before agency decision-makers at that time, and directly addresses the unestablished fact necessary to substantiate the Veteran's claim of service connection for concussion with headaches and memory loss, i.e., it shows possible post-concussive headaches and cognitive defects.  When taken at face value, as is required when determining solely whether to reopen a previously denied claim, this additional evidence is competent evidence that relates to the matter of objective evidence of concussion with headaches and memory loss (thereby suggesting that the concussion with headaches and memory loss noted in service was not an acute condition which resolved prior to discharge), and raises a reasonable possibility of substantiating the claim.  Thus, the additional evidence received is new and material and is sufficient to reopen the claim of service connection for concussion with headaches and memory loss.


ORDER

Service connection for a bilateral hearing loss disability is denied.

The appeal to reopen a claim of service connection for residuals of concussion with headaches and memory loss is granted.


REMAND

A review of the evidence found that the reopened claim for service connection for concussion with headaches and memory loss requires further evidentiary development.  

As noted above, a June 2009 report of VA brain, spinal cord, and neurologic examination includes a finding of headache disorder which is as likely as not post-traumatic occuring every other day and every fourth day occuring intensely and lasting up to one day.  The examiner did not specify whether the post-traumatic headache disorder is the result of the June 1990 concussion in service or the post-service October 2001 concussion sustained in a  MVA.  In addition, the examiner stated that the Veteran "requires a psychiatric evaluation to clarify psychiatric issues which may be impacting congnition.  He also requires a repeated neuropsychological testing to clarify issues of inconsistency on mental status testing.  Finally, he requires a formal TBI (traumatic brain injury) exam after the psychiatric exam, if the psychiatric examiner feels there is more than a psychiatric cause for his cognitive difficulties."  

Accordingly, the Veteran underwent VA mental and neurologic disorders and traumatic brain injury examination in September 2009.  The examiner stated that the Veteran's precise diagnosis would be stated as "tension headaches, not a post concussive disorder based upon current evaluation.  Negative psychiatric condition secondary to history of trauma and such evaluation deferred by Veteran at time of current evaluation."  The examiner further opined that "any condition Veteran currently perceives to be deficient in regarding memory issues would be considered age related or perhaps due to condition noted following the time of the Veteran's head on motor vehicle collision of 2001, which occurred following time of military service.  Military nexus is not evident objectively, in this given case, based upon the current information available."  

The June 2009 and September 2009 VA examinations are not adequate for rating purposes.  The June 2009 examination report is ambiguous because it provides a diagnosis of a post-traumatic headache disorder without identifying the trauma implicated.  The September 2009 examination report is inadequate because it does not include adequate explanation of rationale for the opinion that the Veteran has tension headaches rather then a post-traumatic headache disorder.  Specifically, examiner did not explain the rationale for the opinion other than to simply say that it was based upon current evaluation.  There was no comment on the findings of cognitive impairment noted in the private treatment records and no explanation of why the examiner disagreed with the diagnosis by the June 2009 examiner.  In addition, as both the June 2009 and September 2009 examiners suggested that the Veteran undergo psychiatric evaluation to clarify psychiatric issues which may be impacting cognition (June 2009) and to evaluate psychiatric condition secondary to history of trauma (September 2009) and as the Veteran agreed (at his February 2011 Travel Board hearing) to undergo psychiatric examination, the Board finds that another attempt to schedule a psychiatric examination is necessary.  

Records submitted by the Veteran appear incomplete.  Some submissions consist of conclusory letters (without the underlying treatment records).  A review of the claims file found that the Veteran has received treatment from numerous health care practitioners since his discharge from service including Mastropietro and Associates (his family practitioner), Lancaster General NeuroCenter/Behavioral Medicine and Neuropsychology, Neurological Associates of Lancaster, Pulmonary Associates of Lancaster, Neurology and Stroke Associates, ACADIA Community Integrated Neuro Rehabilitation; and PennState Geisinger Health System Pain and Palliative Care Center.  Records in the claims file also show that the Veteran pursued a personal injury claim (for, at least in part, the disabilities at issue) in connection with the October 25, 2001 MVA.  (See May 14, 2004 letter from D.H.M., PhD, to an attorney responding to a request for clarification as to whether the conditions for which the Veteran had been evaluated and treated were a result of the October 25, 2001 MVA)  Finally, the evidence indicates that complete records of the Veteran's VA treatment since his 1991 separation from active duty service have not been obtained and that he receives ongoing VA medical treatment.  

The Veteran is advised that under 38 C.F.R. § 3.158(a) if evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not received with a year of the request, the claim is to be considered abandoned.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the providers of all treatment he has received for residuals of concussion, including for headaches and loss of memory since 1991 (to specifically include any associated with his intercurrent concussion and MVA in October 2001), and to provide any releases needed for VA to secure records of any private providers (specifically including those identified above).  The RO should secure copies of complete records (those not already associated with the claims file) from the identified sources.

2.  The Veteran should also be asked to provide any additional identifying information and releases for VA to secure all medical records considered in connection with any personal injury tort claim/insurance settlement, and copies of the reports of any settlement or judgment, stemming from his October 25, 2001 MVA.  The RO should obtain copies of all such records for the claims file.  If the Veteran does not provide the identifying information and/or releases for records, the claim must be further processed under 38 C.F.R. § 3.158(a).

3.  The RO should then (only if 38 C.F.R. § 3.158(a) does not apply) arrange for the Veteran to be examined by an appropriate physician (psychiatrist) to determine the nature and etiology of his concussion with headaches and memory loss, if any.  The examiner must review the Veteran's claims file in conjunction with the examination.  Any indicated tests or studies should be completed.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current headaches and/or memory loss were incurred in, or aggravated by, his active service (including as due to a June 1990 closed head injury).  The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data.  The explanation should specifically include comment on the private records noting congitive impairment as well as each of the nexus opinions (June 2009 and September 2009 VA examination reports) already in the record, with an explanation of the reasons for the examiner's agreement or disagreement with the conclusions therein.

4.  The RO must ensure that all development sought is completed as specified, then re-adjudicate the claim (or dismiss it under 38 C.F.R. § 3.158, if indicated).  If the benefit sought is not granted, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


